Citation Nr: 0635929	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for idiopathic dilated cardiomyopathy with possible 
myocarditis, history of coagulopathy; status-post heart 
transplant.

2.  Whether the severance of the veteran's special monthly 
compensation, effective September 1, 2003, was proper.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1996 
to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) was raised by the veteran's representative 
in October 2006.  However, in view of the determination to 
restore the 100 percent evaluation for his heart disability, 
the issue of entitlement to a TDIU is moot.


FINDINGS OF FACT

1.  An October 1999 rating decision granted service 
connection for a heart condition and assigned a 100 percent 
evaluation, effective June 22, 1999.

2.  By rating action dated in June 2003, the RO reduced the 
100 percent evaluation assigned for the veteran's heart 
disability to 30 percent, effective September 1, 2003.

3.  The June 2003 determination did not consider whether the 
veteran's service connected heart disorder had attained 
improvement under the ordinary conditions of life in 
accordance with the provision of 38 C.F.R. § 3.343.

4.  On September 1, 2003, the veteran's service-connected 
disabilities did not meet the schedular rating requirements 
for special monthly compensation, nor is there any evidence 
to indicate that he was substantially confined as a direct 
result of service-connected disabilities to his dwelling and 
the immediate premises.




CONCLUSIONS OF LAW

1.  The reduction of the 100 percent evaluation for 
idiopathic dilated cardiomyopathy with possible myocarditis, 
history of coagulopathy; status-post heart transplant was not 
in accordance with law, and that evaluation is restored, 
September 1, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.343 (2006).

2.  As discontinuance of special monthly compensation was 
proper effective September 1, 2003, and the criteria for 
restoration of special monthly compensation for that period 
are not been met.  38 U.S.C.A. §§ 5107, 5112(b), 114(s) (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 3.350(i) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

With respect to the issue of entitlement to restoration of a 
100 percent evaluation for the veteran's heart disability, 
the Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

With respect to the issue of whether the severance of the 
veteran's special monthly compensation, effective September 
1, 2003, was proper, VA has met all statutory and regulatory 
notice and duty to assist provisions.  A letter dated in May 
2005 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2005.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The May 2005 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

In March 2006, the veteran was also informed how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in January 2003.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
   
II.	Rating Reduction

In a March 2003 rating decision, the RO proposed to reduce 
the 100 percent evaluation that had been in effect for the 
veteran's service-connected heart disability to 30 percent 
and to discontinue his special monthly compensation based on 
being housebound.  By letter dated later in March 2003, the 
veteran was notified of these proposed actions, and provided 
an opportunity to submit additional evidence.  By rating 
decision dated in June 2003, the RO reduced the 100 percent 
evaluation for the veteran's heart disability to 30 percent, 
effective September 1, 2003.  The veteran appealed this 
determination to the Board.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a).

Historically, the Board notes that the veteran was medically 
discharged from military service due to dilated 
cardiomyopathy, transaminitus and mild liver dysfunction, and 
coagulopathy.  By rating action dated in October 1999, the RO 
granted service connection for a heart condition, and 
assigned a 100 percent evaluation, effective June 22, 1999.  
In July 2001, the veteran underwent an orthotopic heart 
transplant.     

The issue in this case is whether the reduction of the 100 
percent rating for the veteran's service-connected heart 
disability was proper. The Board points out that a disability 
may clearly be reduced; the question involves whether the 
reduction was implemented properly.  It is clear in this case 
that the RO improperly reduced the veteran's without 
considering the pertinent regulation, 38 C.F.R. § 3.343(a).  

The Court, in Brown v. Brown, 5 Vet. App. 413 (1993), 
concluded that where the Board upholds a reduction in a 
rating without observance of applicable law and regulations, 
such a rating is void ab initio and should be set aside as 
"not in accordance with law."  That was the situation here. 
The Board notes that the failure to consider the applicable 
regulation of 38 C.F.R. § 3.343 cannot be cured by subsequent 
examination or action of the VA.  Rather, the Board must look 
only to the evidence of record at the time of the reduction 
and determine whether that action was appropriate.  
Therefore, the RO erred in its June 2003 rating action by 
reducing the 100 percent evaluation for the veteran's heart 
disability to a 30 percent rating without considering whether 
the veteran attained improvement under the ordinary 
conditions of life in accordance with 38 C.F.R. § 3.343.  
Accordingly, the 100 percent evaluation assigned for it is 
restored, effective September 1, 2003.

III.	Special monthly compensation

Special monthly compensation may also be payable pursuant to 
38 U.S.C. §1114(s) and 38 C.F.R. § 3.350(i) where the veteran 
has a single service-connected disability rated as 100 
percent disabling and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent-
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. §3.350(i).   

Although the Board has concluded that the reduction of the 
veteran's 100 percent rating for a heart disability was not 
proper, restoration of special monthly compensation benefits 
from September 1, 2003 is not warranted.  On September 1, 
2003, the veteran's disabilities did not meet the schedule 
rating requirements for special monthly compensation.  In 
addition, the overall evidence indicates that although the 
veteran's service-connected disabilities resulted in some 
restrictions or limitations, it also reflects that he 
retained the ability to leave his home.  The record indicates 
that the veteran has been able to appear for VA examinations 
as well as to obtain treatment through VA facilities.  In 
sum, the record simply does not reflect a disability picture 
that is consistent with substantial confinement to one's 
dwelling and immediate premises during the period in 
question.


ORDER

Restoration of a 100 percent evaluation for idiopathic 
dilated cardiomyopathy with possible myocarditis, history of 
coagulopathy; status-post heart transplant, is granted, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits.

Restoration of special monthly compensation is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


